DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 10/24/2022. Claims 13-30, 32 and 33 are pending in the application. Claim 31 was canceled, claim 32 amended and new claim 33 was added.
Affidavit under 37 CFR 1.130(b)
	The Affidavit under 37 CFR 1.130 is sufficient  to disqualify primary reference “Tea bomb” as prior art.
Response to Arguments
	In view of the Affidavit, the previous rejection of claims 13-32 under 35 USC 103 is withdrawn.
	However, pending claims 13-30, 32 and 33 present new grounds for rejection, as detailed in the current Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-16, 18-30, 32 and 33 are rejected under  35 U.S.C. 103 as being unpatentable over Fuchs (US 2019/0380375 Al), (‘375)  in view of Guglielmini et al. (US 2006/0124646 A1) (‘646).

Regarding claims 13, 25, 33  and dependent claims, ‘375 discloses a method of forming a sugar based globe comprising forming a mixture comprising  glucose syrup and sugar, heating the mixture to a hard crack temperature (hard caramel) which is generally known to fall in the range of 290-300 deg. F, as in  claims 13,15 and 16, applying the mixture to a mold cavity, [0030] and coupling the rim of an hemispherical shell with the rim of a second edible hemispherical shell to form a substantially spherical outer shell [0015].  ‘375  further discloses disposing tea granulates and other materials [0014], considered as additives into the first hemispherical shell  as claimed in claims 14, 22 and 23 before coupling with the second hemispherical shell as claimed, and that a colorant may be used to color the shell, [0016] as claimed in claim 24. The type of flowers or additives claimed is not considered to make a patentable distinction in the method claimed. ‘375 discloses a method as claimed, but does not specifically disclose a differential thickness of the rim and center portion of a hemispherical shell.  
‘646 however discloses a water soluble container [0003]  for a product, comprising one or more discrete chambers for containing product, at least part of the wall of the or at least one of the chamber/s is adapted to dissolve before the remainder of the chamber to allow product to escape. This means that product can escape from a chamber without requiring complete dissolution of the chamber. This can be useful for decreasing the time taken for product to be released . It can also allow for a greater degree of control over when product is released because the area required to be dissolved is reduced. ‘646 further discloses that there are many ways in which the part of the wall could be formed in order that it dissolves before the remainder of the container. For example, the at least part of the wall could be made from a thinner section of material [0010]. 
As both ‘375 and ‘646 are directed to water soluble containers for products,  it would have been obvious to one of ordinary skill in the art to make hemispherical shells having  a lower thickness in a rim region than in a central region of the hemispherical shells to produce a spherical outer shell having a rim thickness that is less than a central region thickness, whereby  the shell opens at the rim region and releases the contents into hot water, to provide  a product with controlled opening, with a reasonable expectation of success. As the hemispherical shells are coupled at the rim, a rim region with reduced thickness would have been an obvious choice. ‘646 discloses an exemplary thickness of the chamber wall of about 0.4 mm , and of the thinned region of about 0.15 mm [0026] which overlap the claimed thickness range; and the thickness of the chamber wall is more than twice the thickness of the thinner region of the chamber wall.
Regarding claims 18 ‘646 discloses an exemplary thickness of the chamber wall of about 0.4 mm , and of the thinned region of about 0.15 mm [0026] which overlap the claimed thickness range; and as recited in claim 19, the thickness of the chamber wall is more than twice the thickness of the thinner region of the chamber wall.
Regarding claim 20, ‘646 discloses that at least part of the wall could be made from a thinner section of material so that it dissolves before the rest of the container [0010]. In modified ’375, that part of the wall is the rim region comprising coupled hemispheres with thinner rims. Therefore, the globe is configured to dissolve at the rim regions of the first and second hemispherical shells prior to dissolving at the central regions of the first and second hemispherical shells, as claimed.
Regarding claim 21, 30 and 32, ‘375 discloses granulates , powders and other materials, [0014]  which does not preclude powders or granulates, for example, that are decorative materials, and other materials such as flowers.
Regarding claims 25 and 28, as discussed with reference to claim 13 above, ‘375 in view of ‘646 discloses a method as claimed. ‘646 discloses an exemplary thickness of the chamber wall of about 0.4 mm , and of the thinned region of about 0.15 mm  [0026] which overlap the claimed thickness ranges.
“Regarding claim 26, ‘375 discloses a hard crack stage/caramel temperature   which falls within the claimed range.
Regarding claim 29, ‘646 discloses that at least part of the wall could be made from a thinner section of material so that it dissolves before the rest of the container [0010]. In modified ‘375, that part of the wall is the rim region comprising coupled hemispheres with thinner rims. Therefore, the globe is configured to dissolve at the rim regions of the first and second hemispherical shells prior to dissolving at the central regions of the first and second hemispherical shells, as claimed.
Claims 17 and 27 are rejected under 35 USC 103 as being unpatentable over Fuchs (US 2019/0380375 Al), (‘375)  in view of Guglielmini et al. (US 2006/0124646 A1) (‘646), as applied to claims 13 and 25 above, and further in view of Matt Taylor, “Edible sugar glass”.
‘375 in view of ‘646 is directed to  a method as claimed.  However, ‘375 does not specifically disclose a composition comprising 15% to 35% glucose syrup.  Taylor however provides a recipe for sugar glass comprising about 30% glucose syrup by weight wherein the molten glass is amenable to casting in silicone molds in various shapes. The glass is made by a method as instantly claimed (see recipe) and as disclosed in ‘375, motivating one of ordinary skill in the art to  alternatively  consider a recipe as disclosed in Taylor to prepare a transparent globe having the texture of hard candy to hold solid materials, with a reasonable expectation of success.
 Claims 13-30,32 and 33  are therefore prima facie obvious in view of the art.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793